Citation Nr: 0713923	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  03-21 862A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a rating in excess of 40 percent for a rupture 
of the left hamstring, Muscle Group XIII.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel

INTRODUCTION

The veteran served on active duty from August 1980 to August 
1984. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, that confirmed and continued a 30 percent disability 
evaluation for rupture of left hamstring, Muscle Group (MG) 
XIII.  

During the pending appeal, the RO proposed a reduction in the 
evaluation to 10 percent and subsequently, in an April 2003 
rating decision assigned a 10 percent evaluation, effective 
January 1, 2003.  The veteran disagreed with the reduction 
and in an August 2004 rating decision, the 30 percent 
evaluation was restored effective January 1, 2003.  More 
recently, in an April 2005 rating decision, the RO assigned a 
40 percent evaluation effective February 2005. 

Although a May 2006 rating decision awarded a 40 percent 
evaluation for the appellant's service-connected ruptured 
hamstring of the left leg, MG XIII from February 5, 2005, the 
issue of an increased evaluation remains in appellate status 
because the United States Court of Veterans Appeals (Court) 
has held that a rating decision issued subsequent to a notice 
of disagreement which grants less than the maximum available 
rating does not "abrogate the pending appeal."  AB v. 
Brown, 6 Vet. App. 35, 38 (1993); see also Corchado v. 
Derwinski, 1 Vet. App. 160 (1991).  

The veteran and his spouse presented testimony at a personal 
hearing before a Decision Review Officer in January 2003.  A 
copy of the hearing transcript is attached to the claims 
file.


FINDINGS OF FACT

1.  The veteran is rated as 40 percent disabled by rupture of 
the left hamstring, MG XIII; that is the highest rating 
authorized by the Schedule for Rating Disabilities for severe 
muscle injury of MG XIII.  

2.  The competent and probative medical evidence of record 
does not show that the veteran has ankylosis of the left hip, 
a left hip flail joint, or impairment of the left femur; or 
that his left thigh disability has necessitated frequent 
periods of hospitalization or has caused marked interference 
with his employment beyond that contemplated by the 40 
percent disability rating.


CONCLUSION OF LAW

The schedular criteria for a disability evaluation in excess 
of 40 percent for rupture of left hamstring, MG XIII are not 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. § 4.73, Diagnostic Code (DC) 5313 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in January 2004 and March 
2006; rating decisions in April 2002, October 2002, April 
2003, August 2004 and April 2005; a statement of the case in 
July 2003; and a supplemental statement of the case in August 
2004 and April 2005.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (2006) (specifically declining 
to address harmless error doctrine); see also Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied 
its duty to notify the appellant and had satisfied that duty 
prior to the final adjudication in a supplemental statement 
of the case issued in January 2007.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

II. Ruptured hamstring of left leg

The veteran seeks an increased evaluation for his service-
connected ruptured hamstring of his left leg, MG XIII.  The 
veteran is currently rated 40 percent disabled for his MG 
XIII disability, evaluated as severe.  See 38 C.F.R. § 4.73, 
DC 5313 (2006).  

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R.  
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. 4.14; see Esteban v. Brown, 6 Vet. App. 259 (1994).  
The critical inquiry in making such a determination is 
whether any of the symptomatology is duplicative of or 
overlapping, and the appellant is entitled to a combined 
rating where the symptomatology is distinct and separate.  
Esteban v. Brown, 6 Vet. App. at 262. 

The severity of muscle disability is determined by the type 
of injury, the history and complaint, and objective findings.  
38 C.F.R. § 4.56(d) (2006). 

Under DC 5313, an injury to MG XIII encompasses extension of 
the hip and flexion of the knee.  That muscle group involves 
the posterior thigh group and the hamstring complex of "2-
joint" muscles, which includes the biceps femoris, 
semimembranosus, and semitendinosus.  A 40 percent evaluation 
is warranted for a severe muscle disability.  38 C.F.R. § 
4.73, Diagnostic Code 5313. 

Service medical records show that the veteran ruptured his 
left hamstring in April 1983 while performing his pre-run 
stretching.  He had complaints of pain.  There was no injury 
due to a shell or gunshot wound.  No surgical procedure has 
been performed on the left hamstring muscle.  In June 1984, 
the range of motion for the left knee and the left hip was 
within normal limits.  

At a VA examination in September 1984, he had complaints of 
pain and tenderness.  The clinical findings included normal 
range of motion in the left knee and the left knee was not 
remarkable to examination.  The impression was rupture of the 
left medial hamstring, midthird, with mild impairment and 
moderate subjective complaints.

In a November 1984 rating decision, the RO granted 
entitlement to service connection and assigned a 10 percent 
disability evaluation effective from August 1984.  Based on a 
report of an October 1986 VA examination, the RO increased 
the evaluation to 30 percent effective from August 1986.  The 
clinical findings showed a mass present in the left posterior 
thigh; full range of motion of the left hip; extension of his 
left knee was to 0 degrees and at 30 degrees of flexion of 
the knee, pain developed in the back of the leg.  The left 
knee had no erythema, warmth, tenderness or crepitance.  X-
rays of the left knee and left hip were normal.  

Private medical records show that the veteran reported in a 
July 1987 office visit that he injured his left knee the 
previous Sunday while playing softball.  A May 1989 private 
hospitalization report indicates that he underwent a left 
anterior cruciate ligament (ACL) reconstruction and subtotal 
posterior horn medial meniscectomy.  The discharge diagnoses 
were left ACL insufficiency and a torn medial meniscus.  The 
records do not show that the ACL tear of the left knee was 
due to the left thigh disability.  

In August 2001, the veteran claimed that his service-
connected rupture of the left hamstring had worsened.  After 
review of VA outpatient treatment records, the RO confirmed 
the 30 percent evaluation in an April 2002 rating decision.  
The veteran disagreed and initiated an appeal.  As discussed 
above, during the pending appeal, the evaluation was reduced 
to 10 percent, but, subsequently, the 30 percent evaluation 
was restored.  

At a VA examination in July 2002, his torn left hamstring was 
considered stable.  The diagnosis was residual defect in 
fascia with minimal loss of function.

The veteran and his spouse testified at a personal hearing in 
January 2003 as to the symptoms of the veteran's left thigh 
disability and the effect on his daily activities.  He worked 
as a mail carrier and worked overtime hours. 

When seen in a VA orthopedic clinic in November 2003 the 
veteran complained of persistent pain in his hamstring and a 
slowly enlarging mass in the posterior aspect of his thigh.  
The pain was a burning-type that extended from his buttock 
down to the back of his knee.  He had an EMG of his left leg 
in July 2003 which was compatible with an L4 radiculopathy on 
the left.  There was no electrophysioligic evidence of left 
lower extremity neuropathy.  A February 2003 MRI scan of his 
left thigh was basically noncontributory.  There was no 
evidence of a lipoma within the left thigh.  The veteran 
stated that his primary problem was his left thigh pain which 
interfered with his job duties as a mailman.  He had multiple 
ligamentous reconstruction surgeries done on his left knee.  
Clinical findings revealed a 2 by 2 centimeter soft mass on 
the posterior and medial midthigh area that was tender to 
palpation.  There was negative Tinel's sign over the area.  
The impression was neurogenic-type pain of the left leg, with 
history of hamstring tear.  

An MRI of the lumbar spine in February 2004 showed disk 
disease at L3-4 with possible left L3 nerve root compression.   

At a private work related examination in March 2004, the 
physician thought that the left knee was aggravating the left 
hamstring.  He opined that the left hamstring was getting 
strained chronically because the left knee was bad and caused 
the veteran to limp.  The physician thought that the 
veteran's modified duty (at work) with the current 
restrictions should be continued.  

Private medical records show that when the veteran was seen 
in June 2004 at a Pain Management Clinic on referral from his 
private doctor, the history indicated that he had been 
involved in a motor vehicle accident involving his mail truck 
in 1998 and hurt his left knee.  He also re-injured his left 
knee in February 2001 when he fell over a mail tub.  He had 
undergone multiple surgeries on his left knee and received 
lumbar sympathetic blocks for left knee pain from 
sympathetically mediated pain and internal derangement of the 
left knee.  Clinical findings included no pain with internal 
or external rotation of the left hip.  He had some tenderness 
over the left sacroiliac joint upon firm palpation of the 
sacroiliac joint.  

At a VA examination in February 2005, the veteran complained 
of a burning pain from the back of his knee all the way up 
the back of his left thigh going up to the buttocks and lower 
back area.  He complained of increasing pain and increasing 
burning over the last years.  The veteran had not missed any 
days of work as his employer had made accommodations for him 
to perform his work.  

The examiner noted that an MRI in February 2003 showed 
fascial tear with focal protrusion of the semimembranosus 
muscle and shortening of that muscle secondary to trauma at 
the superior aspect of the posterior medial left thigh.  
There was no abnormal edema in the region.  This was all 
consistent with the history of a torn hamstring in 1983.  He 
never had a missile injury or any tumors of the muscles.  

Clinical findings were no scars, no wound scars, and no 
adhesions.  He did have tendon damage.  The medial superior 
aspect of the left thigh just under the gluteal fold showed 
tissue loss.  It was fatty with no muscle palpable below it.  
In the mid upper medial left thigh, there was a palpable ball 
of muscle consistent with protrusion and shortening.  There 
were no abnormal skin changes overlying these deep tissue 
findings.  There was no bone, joint, or nerve damage in these 
areas.  He did have 4/5 muscle strength with flexion and 
extension of the left lower extremity.  There was no muscle 
herniation and no supportive trusses or belts used.  He was 
able to go through a normal passive range of motion on the 
examination table, but he did report discomfort.  There was 
no loss of endurance or strength with repetitive movements.  
The muscle group was able to move the joint independently 
through useful ranges of motion, but he was limited by pain.  
There was no easy fatigability or weakness.  There was no 
loss of joint function or range of motion.  He had a normal 
tandem gait, although slightly limping.  

The diagnoses were left fascial tear with protrusion of 
semimembranosus muscle and shortening of that muscle 
secondary to traumatic torn hamstring in service in 1983 and 
loss of left upper medial thigh volume with compensatory fat 
replacement of semitendinosus muscle also probably secondary 
to the torn muscle in service in 1983.  Both of these 
findings suggested that the veteran had moderate functional 
impairment that also caused him significant subjective 
symptoms of pain.  Other than pain, it did not seem to be 
causing any other impairment.  He was able to do his work 
with qualifying restrictions and was able to drive a mail 
route.

The examiner further stated that the veteran's current 
increase in pain was most likely linked to the arthritis in 
the left knee just below the muscle area injured and the left 
disk disease in his lower back which was causing radicular 
symptoms of pain down the left leg.  The examiner opined that 
these two separate medical diagnoses certainly could 
contribute to the increased level of pain that the veteran 
was experiencing in his left leg.   

Based on the medical findings of a February 2005 VA 
examination, the RO granted a 40 percent disability 
evaluation effective February 22, 2005.  Thus, the veteran is 
now in receipt of the maximum schedular evaluation under DC 
5313.  

The Board has considered all pertinent sections of 38 C.F.R. 
Parts 3 and 4, as required by the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In that regard, 
consideration has been given to whether any other applicable 
diagnostic code under the regulations provides a basis for a 
higher evaluation for the service-connected left thigh 
disability.  As there is no medical evidence of record that 
the veteran's left hip is ankylosed, an evaluation under 38 
C.F.R. § 4.71a, Diagnostic Code 5250 is not for application.  
As the evidence does not reflect a left hip flail joint or 
impairment of the left femur, DCs 5254 and 5255 are not for 
application.  

The Board has considered whether a separate evaluation is 
warranted for any aspect of the veteran's disability, 
however, at a November 2003 examination, examination revealed 
no sign of an irritated or injured nerve.  At a February 2005 
VA examination, the veteran had no loss of motion of the left 
hip and there were no findings of bone, joint, or nerve 
damage.  Regarding any left knee symptoms, at a VA 
examination in September 1984, after the rupture of the left 
hamstring, the veteran had normal range of motion in the left 
knee and the left knee was not remarkable to examination.  In 
October 1986 it was noted that flexion of the left knee 
caused pain in the left thigh.  The Board notes, however, 
that left thigh pain is included in the current evaluation.  
Thus, the symptomatology for the conditions is duplicative 
and a separate rating assignment is not permitted.  38 C.F.R. 
§ 4.14; see also Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994)  

The veteran claims that the injury to his hamstring weakened 
his knee which resulted in numerous surgeries on his left 
knee and there are current findings regarding the left knee 
to include degenerative changes.  Medical evidence of record, 
however, does not indicate that a left knee disability is 
related to the service-connected left thigh disability.  
Private medical records show that the veteran reported an 
injury to his left knee in the summer of 1987 and had surgery 
for a torn ACL in 1989.  He subsequently had work related 
injuries to his left knee and had multiple surgeries.  There 
is no probative medical evidence that links the left knee 
symptoms to the service-connected left thigh disability.  
Moreover, the February 2005 VA examiner opined that the 
increased pain of which the veteran complained was most 
likely linked to two separate medical diagnoses of arthritis 
in the left knee and disk disease of the lumbar spine.  

The Board has also considered application of 38 C.F.R. §§ 
4.40 and 4.45 in light of the Court's ruling in DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  In that regard, the veteran 
has complained of pain of the left thigh.  The Board finds 
that an additional evaluation for pain and limitation of 
function under these provisions is not warranted.  The 
veteran has complaints of pain in his left thigh, however, 
the recent VA examination report, reflects no objective 
evidence of fatigability or weakness.  The increased pain of 
which he has complained has been attributed to other 
disabilities.  The veteran has already been compensated 
consistent with his symptoms for impairment of MG XIII under 
Diagnostic Code 5313.  Thus, he has already been compensated 
for painful motion and any functional loss.  38 C.F.R. 
§§ 4.40, 4.45, DeLuca, supra.  

Finally, the Board has considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  There has been no showing in the record on 
appeal that the veteran's service-connected left thigh 
disability has caused marked interference with employment or 
necessitated frequent periods of hospitalization, beyond that 
contemplated by the 40 percent disability rating.  In sum, 
there is no indication in the record of such an unusual 
disability picture that application of regular schedular 
standards is impractical.  The schedular rating criteria are 
adequate for evaluating this case.  Therefore, the Board 
finds that the criteria for submission for an extra-schedular 
rating pursuant to 38 C.F.R.  § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 9 
Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

After considering all the evidence of record, it is the 
opinion of the Board that an evaluation in excess of 40 
percent is not warranted for the veteran's service-connected 
ruptured left hamstring.  The Board concludes that the 40 
percent evaluation assigned adequately reflects the 
clinically established impairment experienced by the veteran.  
As the evidence preponderates against the claim for an 
increased rating for the veteran's service-connected rupture 
of left hamstring, MG XIII, the benefit-of-the-doubt doctrine 
is inapplicable, and an increased rating must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  


ORDER

Entitlement to a schedular evaluation in excess of 40 percent 
for a ruptured hamstring of the left leg, Muscle Group XIII, 
is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals
 


 Department of Veterans Affairs


